Kao, Chief Judge‘:
The appeals for reappraisement listed in schedule A, annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed NK by Examiner N. Klotz on the invoices covered by the above-named reappraisement appeals consist of woolen fabrics imported from Japan.
*590That on the dates of exportation woolen fabrics snch as and similar to said items of merchandise marked A and initialed by the Examiner were freely offered for sale in the principal markets of Japan for exportation to the United States in the usual wholesale quantities and in the ordinary course of trade at the unit invoice prices specified on the invoices covered by the reappraisement appeals in said Schedule A less the amounts identified on said invoices as ocean freight.
The below-named reappraisement appeals are submitted for decision upon this stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved, identified by items marked “A” and initialed NK, by Examiner N. Klotz, on the invoices covered by said appeals for reappraisement and that such values were the invoice unit prices specified on said invoices, less the amounts identified on said invoices as ocean freight.
Judgment will be entered accordingly.